835 F.2d 880
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William OLIVER, Defendant-Appellant.
No. 86-4063.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1987.

1
Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL, District Judge.*

ORDER

2
This pro se defendant appeals the district court's denial of his motion for contempt sanctions against the Agriculture Stabilization Conservation Service, a federal agency.  Upon review of the record and briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we hereby affirm the judgment of the district court denying defendant's motion for contempt sanction for the reasons set forth in the memorandum opinion of the district court filed November 7, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  This affirmance is without prejudice to the defendant's right to initiate administrative review of this matter under 7 U.S.C. Sec. 1385 or to file his own action under 28 U.S.C. Sec. 1331.



*
 Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern Division of Tennessee, sitting by designation